COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §

                                                §
FAMILY DOLLAR STORES OF                                           No. 08-16-00111-CV
TEXAS, LLC,                                     §
                                                                    Appeal from the
                              Appellant,        §
                                                               County Court at Law No. 7
v.                                              §
                                                                of El Paso County, Texas
ANA MARIA RAMIREZ,                              §
                                                                 (TC# 2015-DCV-2741)
                              Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to vacate the trial court’s order

dated May 16, 2016, without regard to the merits, and remand the case to the trial court for

rendition of judgment in accordance with the parties’ agreement, and concludes the motion

should be granted. We therefore vacate the trial court’s order dated May 16, 2016, without

regard to the merits, and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. We further order costs of the appeal are assessed against

the party incurring same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JULY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.